Corrected Detailed Action
Allowable Subject Matter
In the office action mailed 6/30/2022, claim 12 was absent from consideration. Claim 12 has been included for allowance. 
Claims 1, 4-7, 9-12 allowed. 
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites, inter alia, “a printed circuit board (PCB) having a plane surface; a light source mounted on the plane surface of the PCB…a digital micro-mirror device (DMD) mounted on the plane surface of the PCB…” The prior art does not teach a light source that splits a beam and reflects a portion of the light to a DMD on the same surface of the light  source, which is then emitted with the remaining portion of the light from the beam splitter to form a light beam. 11,102,468 teaches a light source that is reflected to a DMD on the same plane to be emitted, but the reflector is not a beam splitter and the resultant beams are not combined. The Examiner does not find it obvious to modify the structure of 468 to teach the claimed invention. 
Claims 4-7, 9-12 are allowed based on their dependence from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J PEERCE whose telephone number is (571)272-6570. The examiner can normally be reached 8-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew J. Peerce/Primary Examiner, Art Unit 2875